Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Information disclosure statement (IDSs) filed on 05/19/2021 has been reviewed and considered by Examiner.  
The Office’s Comment
3.	Applicants filed a request for continued examination under 37 CFR 1.114 with Information disclosure statement (IDSs) on 05/19/2021.  IDSs filed on 05/19/2021 has been reviewed and considered by the Office.  Independent claim 1, independent claim 13 and independent claim 22 are considered allowable since the IDS, the prior art made of record and considered pertinent to the applicant’s disclosure do not teach or suggest the claimed limitations.  Since the independent claim 1, independent claim 13 and independent claim 22 are allowable, claims 2, 4-12, 14, 16-21, 23, and 25-33 are also allowable at least by virtue of the dependency relationship.  Claims 1-2, 4-14, 16-23 and 25-33 are allowable subject matter.
Reasons For Allowance
4.	The closest prior art of record including IDS filed on 05/19/2021 neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, independent claim 13 and independent claim 22, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“determine that the digital content is not stored locally at the first fabric node, 

obtain, from a second one or more of the subset of fabric nodes, the plurality of source content parts, 
process the plurality of source content parts to produce the digital content JIT, the processing of the plurality of source content parts comprising executing the code of each source content part of the plurality of source content parts, and 
provide the digital content to the client.”
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 13 and 22.  The dependent claims 2, 4-12, 14, 16-21, 23, and 25-33 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/               Primary Examiner, Art Unit 2199